Order unanimously affirmed without costs. Memorandum: Plaintiffs cause of action for fraudulent concealment *878was properly dismissed. Defendant designed and supervised the construction of an apartment complex in 1970 and 1971. The complex was sold in 1974 and again in 1975 before plaintiff purchased the property in 1977. Following a fire in 1981, plaintiff alleged that defendant architect fraudulently concealed information that the complex was not constructed in accordance with accepted engineering and architectural standards. Plaintiff, however, has failed to allege or demonstrate a contractual, fiduciary or confidential relationship giving rise to a duty upon defendant to impart such information to plaintiff or upon which liability for fraud may be imposed (see generally, 60 NY Jur 2d, Fraud and Deceit, §§ 94-96; see also, Ossining Union Free School Dist. v Anderson LaRocca Anderson, 135 AD2d 518). (Appeal from order of Supreme Court, Monroe County, Willis, J.—summary judgment.) Present—Denman, J. P., Green, Balio, Lawton and Davis, JJ.